Citation Nr: 0023041	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  96-10 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include organic mood disorder and organic 
personality disorder.

2.  Entitlement to an increased rating for residuals of a low 
back injury, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from August 1981 to 
April 1982, and from January 1990 to August 1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.

The Board notes that in May 2000, the veteran appeared at a 
hearing, via videoconference, before the undersigned Member 
of the Board.  At that hearing the veteran presented 
testimony regarding a claim for service connection for post-
traumatic stress disorder (PTSD).  The Board notes that this 
claim was denied by the RO in an April 1999 rating decision, 
and it does not appear that the veteran filed a timely notice 
of disagreement as to that issue.  The veteran's testimony 
appears to constitute a request to reopen his PTSD claim, and 
this matter is referred to the RO for appropriate action.


FINDING OF FACT

The claims file includes a medical diagnosis of current 
organic mood disorder and current organic personality 
disorder, competent evidence of inservice incurrence, and 
medical evidence of a nexus to service. 



CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
residuals of a head injury, to include organic mood disorder 
and organic personality disorder is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal involves a claim for service connection for 
residuals of a head injury, to include organic mood disorder 
and organic personality disorder.  The veteran maintains that 
he suffers from current residuals of a head injury suffered 
as a result of an automobile accident in 1982.  

The claims file clearly includes medical diagnoses of an 
organic mood disorder as well as an organic personality 
disorder.  While other medical records find no clinical 
support for such diagnoses, for purposes of conducting the 
threshold well-grounded claim analysis, the truthfulness of 
the diagnoses of organic mood disorder and organic 
personality disorder is presumed.  King v. Brown, 5 Vet.App. 
19, 21 (1993).  Further, the veteran's assertions regarding 
inservice incurrence are accepted as true and are in fact 
fully supported by service medical records documenting the 
injury.  Finally, the claims file includes several medical 
records which suggest a link or nexus between current organic 
mood disorder and organic personality disorder and the 
inservice injury.  Again, such evidence is presumed to be 
true.  King.  Under the circumstances, the Board finds that 
the veteran's claim is well-grounded.  38 U.S.C.A. § 5107(a); 
Caluza v. Brown, 7 Vet.App. 498, 506 (1995). 



ORDER

The veteran's claim of entitlement to service connection for 
residuals of a head injury, to include organic mood disorder 
and organic personality disorder is well-grounded.  


REMAND

A.  Residuals of Head Injury, to include
Organic Mood Disorder and Organic Personality Disorder.

With a well-grounded claim arises the statutory duty to 
assist the veteran with the development of evidence in 
connection with his claim.  38 U.S.C.A. § 5107(a).  In this 
regard, the Board's review of the claims files reveals 
differences of medical opinion as to whether the veteran in 
fact suffers from any organic residuals of the inservice head 
injury.  The underlying question clearly involves a matter of 
medical complexity, and although the RO has attempted to 
obtain medical clarification, the record as it stands does 
not allow for proper and informed appellate review.  
Additional development of the medical record is therefore 
necessary.  

The Board also notes that the veteran has testified that he 
has been awarded Social Security disability benefits based, 
in part, on an organic mood disorder and an organic 
personality disorder.  Appropriate action to ensure that all 
medical records associated with that claim are obtained 
should be undertaken. 

B.  Increased Rating for Residuals of a Low Back Injury. 

The veteran is claiming that his service-connected low back 
disorder should be rated higher than the currently assigned 
20 percent rating.  

The Board notes that the claims file contains medical 
evidence regarding the veteran's back disability as recent as 
November 1998.  Nevertheless, in a May 2000 videoconference 
hearing before the undersigned Member of the Board, the 
veteran testified that his back has continued to worsen since 
the 1998 treatment.  In light of the veteran's testimony, the 
Board finds that the veteran should be afforded an additional 
VA examination for the back.  See VAOPGCPREC 11-95.

Therefore, the case is REMANDED to the RO for the following 
actions:

1.  Any pertinent VA medical records (not 
already in the claims files) documenting 
ongoing treatment for the disabilities at 
issue should be obtained and made of 
record. 

2.  The Social Security Administration 
should be contacted and requested to 
furnish all administrative decisions and 
associated medical records with regard to 
any disability claim by the veteran. 

3.  The veteran should be afforded 
special VA Brain and psychiatric 
examinations by appropriate specialists 
(if possible, by examiners who have not 
previously examined the veteran).  It is 
imperative that the claims files be 
reviewed by the examiners.  All medically 
indicated special studies and tests 
should be accomplished.  After reviewing 
the veteran's claims files and after 
examining the veteran, the examiners 
should discuss their findings with each 
other.  Each should then offer their 
opinions in response to the following 
questions:  a)  Is it at least as likely 
as not (a 50% or more likelihood) that 
the veteran currently suffers from an 
organic mood disorder and/or an organic 
personality disorder, and, if so b) is it 
as least as likely as not (a 50% or more 
likelihood) that such organic mood 
disorder and/or organic personality 
disorder is a residual of the head injury 
suffered in 1982.  A detailed rationale 
for all opinions expressed would be 
helpful and is hereby requested, and if 
the examiners are not in agreement with 
each other, a discussion of the reasons 
for such disagreement is hereby 
requested.   

4.  The veteran should be afforded a VA 
orthopedic examination to ascertain the 
current nature and severity of his 
service-connected low back disability.  
The claims file should be made available 
to the examiner for review in connection 
with the examination, and all tests and 
studies deemed necessary should be 
performed.  The examiner should report 
all findings, including any loss of range 
of motion, pain on motion, radiculopathy, 
or other related symptomatology to allow 
for evaluation under applicable 
diagnostic criteria. 

The purpose of this remand is to assist the veteran and to 
clarify matters of medical complexity.  The Board intimates 
no opinion, either favorable or unfavorable, as to the 
ultimate outcome of this case.  The veteran and his 
representative are free to submit additional evidence and 
argument in connection with this matter. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 


